                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                       Civil No. 18-1750(DSD/HB)

Abdullahi Abukar Mohamed,

               Petitioner,

v.                                                   ORDER

Jefferson Beauregard Sessions III,
Attorney General, et al.,

               Respondents.



     David L. Wilson, Esq., Brittany S. Bakken, Esq. and Wilson Law
     Group, 3019 Minnehaha Avenue, Suite 200, Minneapolis, MN
     55406, counsel for petitioner.

     Ana H. Voss, United States Attorney’s Office, 300 South 4th
     Street, Suite 600, Minneapolis, MN 55415, counsel for
     respondents.


     This matter is before the court upon the renewed motion for a

temporary restraining order by petitioner Abdullahi Abukar Mohamed.

Based on a review of the file, record, and proceedings herein, and

for the following reasons, the motion is denied.



                              BACKGROUND

     Mohamed is a citizen of Somalia who has resided in the United

States since 2014.    Am. Pet. ¶ 1.   In 2014, he entered the United

States via Mexico and applied for asylum based on his membership in

a minority clan in Somalia.    Id. ¶ 30.   He also filed applications

for withholding of removal and protection under the Convention

Against Torture.     Id.    The immigration judge (IJ) denied the
applications on October 18, 2016, and ordered Mohamed’s removal.

Id.    Mohamed did not appeal that decision.

       In 2017, Mohamed filed for an adjustment of status based on

his marriage to a United States citizen.             See id. ¶ 31.        He was

taken into custody by Immigration and Customs Enforcement (ICE) in

March 2018 when he appeared for an interview relating to his

marriage-based petition.       That petition remains pending, although

the U.S. Citizenship and Immigration Services has indicated its

intent to deny that petition.           Voss Decl. Ex. A.

       He thereafter filed a motion to reopen his asylum case in

Immigration Court based on changed circumstances in Somalia.                 Am.

Pet. ¶ 31.      On April 23, 2018, the IJ denied the motion.                 Id.

Mohamed filed an appeal with the Board of Immigration Appeals (BIA)

challenging the denial.        Id. ¶ 32.       That appeal is pending.       Id.

He    also   filed   a   request   to   stay   his   removal    pending    final

determination of his appeal, which was denied.            Id. ¶ 33.

       Mohamed then filed a petition for writ of habeas corpus with

this court and an emergency request for a temporary restraining

order to prevent his deportation to Somalia.                   Id. ¶ 35.      He

specifically claimed that his (1) removal subjects him to risk of

persecution and torture by the terrorist group Al-Shabaab, (2)

removal before the BIA rules on his pending motions constitutes a

violation of due process, and (3) detention is unlawful.              On July

25, 2018, the court denied the TRO based on lack of jurisdiction.


                                         2
Id. ¶ 36.   Two days later, Mohamed filed a motion to remand and to

terminate his removal proceedings with the BIA based on recent

United States Supreme Court precedent.        Id. ¶ 37.    He then filed a

renewed motion to stay removal pending the outcome of that motion

with the BIA.   Id. ¶ 38.   Both motions remain pending.         Id.

      On August 16, 2018, Mohamed filed an amended petition for

habeas corpus seeking a stay of his removal and release from

detention, and adding numerous claims.        He now specifically claims

that, in addition to those claims raised in his initial petition,

(1)   his   continued   detention       violates    the   Immigration   and

Nationality Act (INA) and due process because the government has

failed to establish that he poses a flight risk or danger, (2) the

government has violated his due process rights, the INA, and the

Administrative Procedures Act (APA) because he has been unable to

pursue provisional waivers and legal permanent residence status,

and (3) his removal before the BIA rules on his pending motions

constitutes a violation of due process.            Mohamed now moves for a

temporary restraining order (TRO) staying his removal.



                             DISCUSSION

I.    Standard of Review

      A TRO is an extraordinary equitable remedy, and the movant

bears the burden of establishing its propriety.            Watkins Inc. v.

Lewis, 346 F.3d 841, 844 (8th Cir. 2003).          The purpose of a TRO is


                                    3
to “preserve the status quo until the merits [of the case] are

determined.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109,

113 (8th Cir. 1981). In determining whether it should issue a TRO,

the court considers: (1) the threat of irreparable harm to the

movant in the absence of relief, (2) the balance between the harm

to the movant in the absence of relief and the harm that the relief

may cause the non-moving party, (3) the likelihood of the movant’s

ultimate success on the merits, and (4) the public interest.      Id.

at 114.   But if a court determines it lacks jurisdiction over the

matter, it need not analyze the Dataphase factors.         Buezo v.

Banieke, No. 08-206, 2008 WL 312808, at *2 (D. Minn. Feb. 1, 2008).

II.   Jurisdiction

      The court lacks jurisdiction over any case that challenges the

decision of the Attorney General to execute a removal order:

      [N]otwithstanding any other provision of law ... no court
      shall have jurisdiction to hear any cause or claim by or
      on behalf of any alien arising from the decision or
      action by the Attorney General to commence proceedings,
      adjudicate cases, or executive removal orders against any
      alien under this chapter.

8 U.S.C. § 1252(g).       “A claim that is connected directly and

immediately to a decision to execute a removal order arises from

that decision.”      Silva v. United States, 866 F.3d 938, 940 (8th

Cir. 2017) (internal quotation marks and citation omitted).    Here,

Mohamed asks the court to stay his removal, a claim that is

directly related to the Attorney General’s decision to execute a

removal order. Although he artfully frames his causes of action to

                                  4
read as though they are unrelated to the final order of removal,

the court is unpersuaded and finds them to be collateral attacks on

the BIA’s removal determination.       As a result, and for the reasons

stated in the court’s previous order, the court lacks jurisdiction

over his claim.



                            CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that the

renewed motion for a temporary restraining order [ECF No. 35] is

denied.



Dated: October 15, 2018


                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                   5
